 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MAYALL HURLEY P.C.

ROBERT J. WASSERMAN (SBN: 258538)
rwasserman@mayallaw.com

WILLIAM J. GORHAM (SBN; 151773)
wgeorham@mayallaw.com

NICHOLAS F. SCARDIGLI (SBN: 249947)
nscardigli@mayallaw.com

2453 Grand Canal Boulevard

Stockton, California 95207-8253

Telephone: (209) 477-3833

Facsimile: (209) 473-4818

Attorneys for Plaintiff Robin Andrews and the Putative Class
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

ROBIN ANDREWS, an individual, Case No.: 2:18-cv-00378-JAM-KJN
Plaintiff, ORDER GRANTING PRELIMINARY
APPROVAL OF CLASS AND ACTION
VS. SETTLEMENT
Heong 24
PRESTIGE CARE, INC.; PRESTIGE SENIOR | Date: March ¥, 2020
LIVING, LLC; MANTECA VENTURES ALF, Time: 1:30 p.m.
LLC; and DOES 1-100, inclusive, Dept.: Courtroom 6, 14th Floor

Judge: Hon. John A. Mendez
Defendants.

 

 

Plaintiff Robin Andrews’ Motion for Preliminary Approval of Class Action Settlement

as Set 24

(“Motion for Preliminary Approval’) Lvoon for hearing on March i 2020, at 1:30 p.m., before the
gp The wes detunmiurd -fo be Sucfab Ie fy cle cupeh Wifi a Cl
honorable John A. Mendez Reber lL Wasserman. appeared on-behalfofPiaintrf f Robin Aarrews: Ata
ee Wn
(“PlainifP’) and Diane M. O’Malley appeared en behalf of Defendants Prestige Care, tne: Prestige 4r
~~ £a
Senior: Living: LLC, and Manteca Ventures ALF, LLE4‘Defendants”). The Court, having fully and / |

carefully reviewed Plaintiff's Motion for Preliminary Approval, the memorandum and declarations in

support thereof, the Settlement Agreement including the proposed Class Notice, as well as Defendants’

 

 

 

Order Granting Preliminary Approval of Class Action Settlement
Page | of 4

wat

f

pf

ae
K

2#t/9)

 

 
 

Notice of Non-Opposition thereto, hereby makes the following determinations and orders’:

I. Plaintiff Robin Andrews is preliminarily appointed as Class Representative.

2. Mayall Hurley P.C., by and through Lead Counsel Robert J. Wasserman, William J.
Gorham, III, and Nicholas J. Scardigli are hereby preliminarily approved and appointed as Class
Counsel.

3. Atticus Administration, LLC is appointed as the Settlement Administrator and shall
administer the Settlement in accordance with the terms set forth in the Settlement Agreement and
perform the functions set forth therein. The Court also preliminarily approves declared fees and costs
of administering the Settlement of up to $10,000.

4. The class of employees covered by the Parties’ Settlement consists of (i) all current and
former hourly, non-exempt California employees of Defendants who received commissions, non-
discretionary bonuses, or other items of compensation and worked overtime during one or more pay
periods from February 16, 2014 through December 31, 2018; and (ii) all current and former hourly,
non-exempt California employees of Defendants who worked overtime and received one or more
wages statements between February 16, 2017 and December 31, 2018 . It is estimated that there are
696 total class members.

5. Pursuant to Federal Rules of Civil Procedure, Rule 23, and for purposes of settlement
only, the following subclasses, are preliminarily and conditionally certified.

a. All current and former hourly, non-exempt California employees of Defendants who
received commissions, non-discretionary bonuses, or other items of compensation
and worked overtime during one or more pay periods from February 16, 2014
through December 31, 2018 (the Regular Rate Subclass");

b. All former hourly, non-exempt California employees of Defendants who received
commissions, non-discretionary bonuses and/or other items of compensation and
worked overtime during one or more pay periods from February 16, 2015 through

the date of Preliminary Approval (the “Former Employee Subclass”); and

 

' All terms used in this Order Preliminary Approval of Class and Collective Action Settlement (the “Order’’) shall have
the same meanings given those terms in the Parties’ Class Action Settlement Agreement and Release of Claims
(“Settlement Agreement” or “Settlement”), a copy which is attached hereto as Exhibit A and made a part of this Order.

 

 

 

Order Granting Preliminary Approval of Class Action Settlement
Page 2 of 4

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

c. All current and former hourly, non-exempt California employees of Defendants who
worked overtime and received one or more wage statements between February 16,
2017 and December 31, 2018(the “Wage Statement Subclass”).

6. The Court grants preliminary approval of the Settlement between Plaintiff and
Defendants, based upon the terms set forth in the Settlement Agreement.

7. The Settlement appears to be fair, adequate and reasonable, and the Court preliminarily
approves the terms of the Settlement Agreement.

8. The Court approves, as to form and content, of the Class Notice, in substantially the
form attached to the Settlement Agreement as Exhibit 1. The Court further approves the procedure by
which Class Members may opt out of, and to object to, the Settlement as set forth in the Settlement
Agreement and the Class Notice.

9. The Court directs the mailing of the Class Notice in accordance with the terms of the
Settlement and on the schedule set forth below. The Court finds the dates selected for the mailing and
distribution of the Class Notice meet the requirements of due process and provide the best notice
practicable under the circumstances and shall constitute due and sufficient notice to all persons entitled
thereto.

10. Subject to further consideration by the Court at the time of the Final Approval Hearing,
the proposed PAGA allocation and payment to the LWDA is preliminarily approved.

11. Subject to further consideration by the Court at the time of the Final Approval Hearing,
the proposed Service Payment of $4,250, or 1% of the Maximum Settlement Amount, to Plaintiff for
her service as Class Representative is preliminarily approved.

12. Subject to further consideration by the Court at the time of the Final Approval Hearing,
Class Counsel’s request of attorneys’ fees in the amount of one-third of the Maximum Settlement
Amount, or $141,666.67, and declared costs of up to $13,000, are preliminarily approved.

///
///
///
///

 

 

 

Order Granting Preliminary Approval of Class Action Settlement
Page 3 of 4

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
"22
23
24
25
26
27
28

13. The Court adopts the following dates and deadlines:

 

Defendant to provide Class List to the
Administrator.

Within 10 calendar days of the Court’s execution of
the Order Granting Preliminary Approval.

 

Administrator to mail Class Notice and
establish the website.

Within 10 calendar days of its receipt of the Class
List from Defendant.

 

Deadline for Class Members to
object to, or opt out of, the Settlement.

Within 45 calendar days after the mailing of the
Class Notice.

 

Plaintiff to file Motion for Attorneys’ Fees,
Costs and Service Payment.

Not less than 35 calendar days after the mailing of
the Notice.

 

Deadline for Plaintiff to file Motion for
Final Approval.

Not less than 28 calendar days before the Final
Approval hearing.

 

Final Approval Hearing.

 

 

Not less than 95 days after the Court’s execution of
the Order Granting Preliminary Approval.

 

14. A Final Approval hearing on the question of whether the proposed Settlement,

attorneys’ fees to Class Counsel, and the Class Representative’s Service Payment should be finally

approved as fair, reasonable and adequate is scheduled in for

at | :%0 a.m. (€m.)

SO, 2020

June

15. The parties to the Agreement are directed to carry out their obligations under the

Settlement Agreement.

Dated: M arly LF| . Be 2b

GEA end.

 

HON. JOHN A. MENDEZ 4

UNITED STATES DISTRICT JUDGE

 

 

 

Order Granting Preliminary Approval of Class Action Settlement

Page 4 of 4

 

 

 
